 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DANIEL SETH MACIEL,                               No. 2:12-cv-1023 MCE AC P
12                      Petitioner,
13           v.                                         ORDER
14    WILLIAM KNIPP,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 29, 2018, the Magistrate Judge filed Findings and Recommendations

21   (“F&Rs”) herein which were served on all parties and contained notice to all parties that any

22   objections to the F&Rs were to be filed within twenty-one days. ECF No. 50. Petitioner filed

23   objections to the findings and recommendations. ECF No. 53.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the F&Rs to be supported by the record and by proper analysis.

27   ///

28   ///
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. The F&Rs filed October 29, 2018 (ECF No. 50), are ADOPTED in full;
 3             2. Respondent’s Motion to Dismiss (ECF No. 41) is GRANTED and Claims One through
 4   Four of the amended petition are DISMISSED as untimely; and
 5             3. Respondent is directed to answer Claims Five and Six of the amended petition within
 6   sixty (60) days. The answer shall be accompanied by all transcripts and other documents relevant
 7   to the issues presented in the petition. See Rule 5, 28 U.S.C. § 2254. Petitioner may file a reply
 8   within thirty (30) days of service of the answer.
 9             IT IS SO ORDERED.
10   Dated: June 11, 2019


11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                         2
